Order entered October   3 , 2012




                                              In The
                                      Court of Zippeatti
                           jfiftb 113 iotritt of Eexao at 3Daffaii
                                       No. 05-12-00681-CV

           CHILDREN'S MEDICAL CENTER OF DALLAS ET AL. Appellant

                                                 V.

  SHERI DURHAM AND DENISE JENKINS, AS ADMINSTRATOR OF THE ESTATE
                OF JESSICA HALEY DURHAM, Appellees

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-11-01231-D

                                            ORDER
       The Court has before it appellants' September 28, 2012 unopposed joint motion for

extension of time to file appellants' reply briefs. The Court GRANTS the motion and ORDERS

that any reply briefs be filed by October 18, 2012.




                                                                        /

                                                        IZAB   H LANG-MIER
                                                       USTI
Order entered October 3 , 2012




                                             In The
                                   Court of Zippeato
                          jf iftb riiotritt of Texa5itMaui
                                      No. 05-12-00587-CV

    BETTER BUSINESS BUREAU OF METROPOLITAN DALLAS, INC., Appellant

                                               V.

                                   BH DFW, INC., Appellee

                           On Appeal from the 14th District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-00921

                                           ORDER
       The Court has before it appellee's September 27, 2012 fourth motion for enlargement of

time to file appellee's brief The Court GRANTS the motion and ORDERS that the brief

tendered by appellee on September 27, 2012 be timely filed as of today's date.
Order issued October3, 2012




                                           In The
                                Tourt iii Apptats
                       Ififtil Bistrirt uI &rxas at Dallas
                                    No. 05-12-00303-CV


                       STOVALL & ASSOCIATES, P.C., Appellant
                                              V.
                     HIBBS FINANCIAL CENTER, LTD., Appellee


                                         ORDER


      The Court has before it appellee's September 27, 2012 motion for leave to file sur-reply,

which is unopposed. The Court DENIES the motion.




                                                    ELIZ A    H LANG-MIE S
                                                    JU